 In the Matter of CONTINENTAL FOUNDRY & MACHINE COMPANYandUNITED STEELWORKERS OF AMERICA, C. I. O.Case No. 6-R-976.-Decided September 12, 1944-Mr. David Wyman,,ofWheeling, W. Va., andMr.W. J. Hebard,of East Chicago, Ind., for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr.William W.Kesler,of Wheeling, W. Va., for the U. S. A.Mr. H. I. Smith,of. Pittsburgh, Pa., for the I. A. M.-Mr. John Swan,of Philadelphia, Pa., andMr. Adam J. Myers,ofMansfield, Ohio, for the Molders.Mr. Paul A. Gareis,of Pittsburgh, Pa., andMr. C. D. Madigan,ofCleveland, Ohio, for the P. M. L.Mr. Pat Mingarelle,of Fairmont, W. Va., andMr. William Dona-hue,for District 50.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the U. S. A., alleging that a question affectingcommerce had arisen concerning the representation of employees ofContinental Foundry & Machine Company, Wheeling, West Vir-ginia, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before AllenSinsheimer, Jr., Trial Examiner. Said hearing was held at Wheeling,West Virginia, on July 13, 1944. The Company; the U. S. A.; Inter-national Association of Machinists, herein called the I. A. M.; Inter-nationalMolders and Foundry Workers Union of North America,herein called the Molders; Pattern Makers League of North America,herein called the P. M. L.; and District 50, United Mine Workers ofAmerica, herein called District 50, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses-, and to introduce evidence bearing on the issues.The58 N. L. It. B., No. 44.213 214DECISIONS OF NATIONALLABOR RELATIONS BOARDrulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYContinental Foundry & Machine Company, a Delaware corpora-Lion, has its principal office at East Chicago, Indiana, and owns andoperates plants at East Chicago, at Coraopolis, Pennsylvania, and atWheeling,West Virginia.Only the Peninsula plant in Wheeling,West Virginia, is involved in this proceeding."At that plant, theCompany is engaged in the manufacturing of rough and machinedsteel castings, steel rolls, and rolling mill and other miscellaneousmachinery.Annually, the Company produces approximately 30,000tons of such items at the Peninsula plant, more than 95 percent ofwhich is shipped to points outside the State of West Virginia. Theraw materials used annually by the Company at the Peninsula planthave a.'value of approximately $4,000,000, of which at least 90 percentrepresents the value of raw materials shipped to the plant from pointsoutside the State of West Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. 'II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.Pattern Makers League of North America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership, employees of the Company.IThe Company also has a small plant at Warwood,,West Virginia,which is notinvolved herein. CONTINENTAL FOUNDRY & MACHINE COMPANY215III.THE QUESTION CONCERNING REPRESENTATIONOn April 6, 1944, and again on June 6, 1944, the U. S. A. wrote aletter to the Company requesting a conference to negotiate a'collectivebargaining contract.To both requests, the Company replied, in effect,that its employees were already covered by a contract and that it couldnot meet with the U. S. A. in the absence of certification by the Board.The contract to which the Company had reference was to expire onAugust 1, 1944.None of the parties contends that the contract pre-,eludes a present determination of representatives.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the U. S. A. represents asubstantial number of employees in the unit it alleges to be appro-priate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV,..-THE APPROPRIATEUNIT; THE DETERMINATIONOF REPRESENTATIVESA.Contentions of the partiesThe U. S. A. and District 50 are in agreement that the appropriateunit shouldbe a singleunit comprising all production and maintenanceemployees of the Company's Peninsula plant, excluding policemen,watchmen, clerical and salaried employees, formen, assistant foremen,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.The P. M. L. seeks a separate unit of all pattern makers, patterncheckers, and pattern maker apprentices, excluding the foremen, thepattern storage leader, pattern carriers, and handymen.The I. A. M. contends for a separate unit of all tool and die makers,journeymen machinists, machine assemblers and fitters, machinisthelpers, electric welders, acetylene burners, chippers, specialists, roll2 See following table :TitfNumberlRepresentation showing'ype oun,empoyeesin unitUSA.Dist 50Pattern makers -------------------------------------------1000Machlae shop employees ----------------------------------294841Residuary employees -------------------------------------81336793Total production and maintenance employees------1,11745194The P M L , the I A M , and the Molders rely upon their recent contract with the Companyto show their respective interests. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD,grinders, roll turners, roll roughers, roll headers, and apprentices, em-ployed in the three production machine shops of the Company's, Pen-insula plant, including the gang leader, and machine shop inspectors,but excluding chainmen, laborers, the machine shop estimator, black-smiths, blacksmiths helpers, shop clerks, the weighman, and the black-smith foreman, the labor leader, the supervisor, and all other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.The Molders contends that all production and maintenance em-ployees not sought by the P. M. L. or the I. A. M. constitute aseparate appropriate unit.The Company takes no position.B. Considerations affecting scope o l unitThe production and maintenance employees. at the Peninsula plantare divided among the following listed 12 departments :DepartmentNo of employeesPattern-------------------------'--------------------------21Molding ---------------------------------------------------213Core--------------------------------------------Store Room------------------------------------------------4Annealing and Heat Treating-------------------------------18Metallurgical-----------------------------------------------11Melted Metals--------* --------------------------------------73Cleaning and Finishing-------------------------------------294Foundry Section Employees----------------------------------659Machine Shop----------------------------------------------282Inspection -------------------------------------------------16Maintenance --------------------------------------------------159Plant Protection-------------------------------------------19As shown in the above listing, 7 of the 12 departments comprise thefoundry section of the plant.All the production departments ex-cept the Pattern Department are situated in a single building.ThePattern Department occupies a separate building nearby.Produc-tion operations normally commence with the Pattern Department, flow.through the various foundry departments, and then through theMachine Shop Department.This indicates that the plant is inte-grated, and thus adaptable to bargaining on a plant-unit basis.On the other hand, there is a certain degree of independence `iiiiiongthe pattern shop, the foundry section, and the machine shop.Thus,over one-half the patterns used in the foundry section are suppliedby customers, and some patterns are made in outside shops undersubcontracts.Likewise, only about 10 to 20 percent of the output 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich we have noted above tend to indicate that either a single, over-all unit or separate'units may be found appropriate, we shall, withone exception,. make no final determination as to the appropriate unit,pending an indication of the desires of the employees sought to beset off in separate units.The exception to which we have reference concerns the unit soughtby the P. M. L. The record indicates that this unit comprises asegregated, skilled craft group typical of those which the P. M. L.represents'. throughout the country.No other organization desiresto appear on any ballot where the pattern makers would be giventhe opportunity to vote their preference for a separate unit, nor hasany other organization made a showing of interest among the patternmakers.Because of these latter facts, the identity of the Company's pat-tern makers as a craft group, and the absence of any dispute concern-ing the composition of the group, we find that all pattern makers,pattern checkers,5 and pattern maker apprentices employed by theCompany at its Peninsula plant, excluding pattern carriers, handymen,and the foreman, the pattern storage leader, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.e-C. Composition of the voting groups1.Machine shop group.Unlike the Company's pattern makers, whom we have found tocomprise an appropriate unit, the employees whom the I. A. M. seeksto include in a separate unit are not all highly skilled craftsmen.Wehave particular reference to specialists and to chippers, although theremay be other categories not comparable in skill to machinists.Wedo not regard the unit sought by the I. A. M., therefore, as a craftunit.Moreover, as we have indicated heretofore, the Company's pro-duction operations appear to be divisible into foundry work and ma-chine work, thus indicating that separate departmental or divisionalunits may be appropriate for collective bargaining purposes.Ac-cordingly, we shall set up a departmental machine shop voting grouprather than a craft group of machinists. 'The Company's Machine Shop Department consists of three produc-tionmachine shops, namely, the roll machine shop, the machine'The Companyemploys three pattern checkers, one of whom is considered the leader.The partiesall agree to include him.The record is clear, and we find, that he is not asupervisoryemployee withinour customary definition.SeeMatted of The American Rolling Mill Company,55 N L.R B. 231. CONTINENTAL FOUNDRY & MACHINE COMPANY217of the foundry section goes to the machine shop, the remainder beingshipped directly to customers.The machine shop receives from 75to 90 percent of its work from the foundry section, but during theearly 1930's, it was frequently in partial operation although thefoundry section was closed down.The Company states that thefoundry section could function without the machine shop.The collective bargaining history at the Peninsula plant dates backto -the years between 1910 and 1916 when the P. M. L., the I. A. M.I.and the Molders each entered into oral or written craft agreementswith predecessors of the Company.These agreements were continued,in effect until the economic depression of,the 1930's, after which col-lective bargaining activities appear to have been discontinued forsome time.On August 29, 1941, the Company entered into a consentcross-check agreement with the "Metal Trades Department, A. F. L."As, a result thereof, the "Metal Trades Department, A. F. L." wasfound to represent a majority of the Company's production employeesat the Peninsula plant.On October 23, 1941, the Company, and the"Metal Trades Department of the American Federation of Labor,"representing the P. M. L., the I. A. M., and the Molders, enteredinto a contract covering the Company's production and maintenanceemployees.The termination date of the contract was August 1, 1942,subject to an automatic renewal clause.The contract stated that theCompany recognized the P. M. L., the I. A. M., and the Moldersas the sole and exclusive collective bargaining agency" for its em-ployees at the Peninsula plant, and was signed by officers of the threeunions.The record, indicates that these officers signed for their re-spective unions and that no one signed for the Metal Trades Depart-ment.3Article VI of the contract provides for the handling of grievancesby a shop committee consisting of three representatives each fromthe foundry section and the machine shop, and one from the, patternshop. ' In^ actual practice, however, each union has separately handledgrievances of its members.With some amendments, the original 1941 contract has twice beenrenewed.We conclude that the collective bargaining history, as outlined above,is' too inconclusive, in and of itself, to afford a basis for the deter-mination of the issue whether a single plant unit or separate depart-mental, or craft'units are appropriate.4Since the other considerationsThe P M. L. denies that there ever was a Metal Trades Department,and, accordingly,argues that the contract never had a legal existence.The Molders takes the positionthat the contract was negotiated by representatives of the three craft unions,and thatthere was never any special representative of the Metal Trades Department present.TheI.A. M. contends that the contract was merely a federated agreement.'SeeMatter of Erie Concrete&Steel Supply Co., Ship Building Division c f Erie, Pa.,55 N. L. R. B. 1124,and cases cited therein. CONTINENTAL FOUNDRY & MACHINE COMPANY219shop, and the hull machine shop;All three shops are under the samesupervision and occupy adjoining bays in the plant.The only non-clerical, non-supervisory employees in this department whom theI.A. M. would exclude from its proposed unit areblacksmiths, black-smith helpers, chainmen,andlaborers.Since we are establishinga departmental voting group, we shall include these employees inthe group, inasmuch as they are engaged in production.7The I. A. M. seeks to include themachine shop inspectors.Theseemployees, although engaged in inspecting and rejecting finishedwork in the machine shop, are not under machine shop supervision,but are part of the Company's Inspection Department. Since theyare not part of the Machine Shop Department, we shall not includethem in the machine shop voting group, but shall include them in theresidual voting group hereinafter established.Some question arose at the hearing as to the disposition ofmain-temanacemachinists.These employees are part of the MaintenanceDepartment.The I. A. M. and the Company take no position onwhether they should be in the same unit as machine shop employees;District 50 and the Molders contend that they should be includedin the residual voting group. Inasmuch as they are in the Main-tenance Department, we shall not include maintenance machinistsin the machine shop voting group, but shall include them in theresidual voting group.Labor leader in machine shop:The U. S. A. would exclude this em-ployee.He is in charge of one to three men with whom he works, buthas no power to make effective recommendations affecting their statusand is not considered by 'the Company as a supervisory employee-We find that this employee is not a supervisory employee withinour customary definition, and we shall include him in the machine.shop voting group.2.Residual groupIn general, the residual voting group would seem to comprise alldepartments heretofore listed excepting the Pattern Department, theMachine Shop Department, and the Plant Protection Department,the latter being excluded by agreement of the parties.Within thisgroup, however, the parties are not in agreement as to the dispositionof the several categories of employees set out below.Metallurgical Department:This is one of the seven departments inthe foundry section.The following employees are found therein:metallurgical technicians, chemists, chemist learner, roll coordinator,and .dark room technician.The parties are agreed to exclude ,themetallurgical technicians and the dark room technician as technicalThe T. A. M indicated a willingness to represent such employees if the Board decidedto include them in the unit. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.All but District 50 would also exclude the chemists, andall but District 50 and the U. S. A., the chemist learner, as technicalemployees;all exceptingthe U.S.A. would exclude the roll coord-inator as a clerical employee.Chemistsanalyze openhearth heatsbefore they are poured,and, after pouring, they make carbon tests.They are either college graduates or have had laboratory training.The chemist learner is,in effect, an apprentice.The roll coordinatorworks directly under the head metallurgist.He keeps detailed recordson the production of rolls.We shall exclude all employees in themetallurgical department from the residual voting group because ofthe technical or clerical nature of their work.Labor leader in th;e molding department:The record is not clear asto the functions of this employee, but it appears that he is in chargeof 5 to 10 menwith whom heoccasionally works.He has power tomake effective recommendations affecting the status of employeesunder him. All the parties but the Molders would exclude him.Wefind that this employee is a supervisory employee within our customarydefinition,and we shall exclude him.Electrician"leader":One of the Company's 12 electricians, PaulBonenberger,leads a small group of electricians not over 10 percentof his working time.He has no power to make effective recommenda-tions affecting the status of employees under him.He is paid 20 centsmore per hour than the average electrician employed by the Company.The Molders would include him, and the U. S. A. would exclude him.We find that the electrician"leader"is not employed in a. supervisorycapacity within our customary definition,and we shall include himin the residual voting group.Shake-out leadersare over approximately five men with whom theywork.They have power to make effective recommendations affectingthe status of the men under them.Only the Molders would includethem.We find that shake-out leaders are supervisory employeeswithin our customary definition,and weshall exclude them from theresidual voting group.The pattern storage leaderis in charge of two pattern departmentlaborers with whom he works.He has the power to make effectiverecommendations affecting the status of these employees.TheMolders would include him,while the U. S. A., District 50, and theCompany take no position.We find that the pattern storage leaderis a supervisory employee within our customary definition,and we shallexclude him from the residual voting group.Assistant foremen:The Company has four assistant foremen, one inthe Molding Department,one in the Core Department,and two in theMaintenance Department.Since they all have power to make effectiverecommendations affecting the status of employees under them, weshall exclude them from the residual voting group. CONTINENTAL FOUNDRY & MACHINE COMPANY221Chief inspectors and assistant chief inspectors:The Company hasa chief machine shop inspector, a chief foundry inspector, and an as-sistant chief foundry inspector.Each has power to make effectiverecommendations affecting the status of inspectors under their su-pervision.We shall, therefore, exclude them from the residual vot-ing group.A shipping clerkis located in the Cleaning and Finishing Depart-ment where he keeps records of the weights of castings and is engagedentirely in paper work.Only the Molders desires to include him.Because the shipping clerk is engaged entirely in work of a clericalnature, and two of the interested labor organizations oppose his in-clusion, we shall exclude him from the residual voting group.Shop clerk in the Molding Department:This employee is en-gaged in book work for the superintendent of the foundry.He keepsrecords of castings poured and conditions surrounding the pouring.All the parties excepting the Molders would exclude him.We shallexclude the shop clerk in the Molding Department from the residualvoting group for the same reason we are excluding the shipping clerk,above.D. Concluding FiJidiugsIn view of our findings with regard to the Company's machineshop employees, we shall snake no final determination at this timeof a unit as respects the production and maintenance employees.Weshall direct that the question concerning representation which hasarisen be resolved by separate elections by secret ballot among theemployees in the following voting groups and appropriate unit whowere employed during the pay-roll period immediately precedingthe date of oqr Direction of Elections, subject to the limitations andadditions set forth therein: (1) all employees in the Machine ShopDepartment at the Peninsula plant, including blacksmiths, black-smith helpers, chainmen, laborers, and the gang leader, but excludingthemachine shop estimator, shop clerks, the weighman, and theblacksmith foreman, the labor leader, the supervisor, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, to determine whether they desireto be represented by the U. S. A., the I. A. M., or District 50;'(2)all remaining production and maintenance employees at the Penin-sulaplant, including storeroom clerks, weighmen in the MeltedMetals Department," machine shop and foundry inspectors, machin-ists in the Maintenance Department, the chipper leader in the Clean-8 In contrast to the weighman excluded from the machine shop voting group, whosework is entirely clerical, the weighmen in the Melted Metals Department perform manualwork, and all parties agree to include them. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDing and Finishing Department,°toolroom attendants,heat treaters,heat treater learners,the electrician"leader," the labor leader in theMolding Department,and gang leaders,but excluding timekeepers,the expediter and the assistant to the foundry superintendent in theMaintenance Department,draftsmen,clerical and salaried employ-ees, employees in the Plant Protection Department,employees in theMetallurgical Department,the shipping clerk, the shop clerk in theMolding Department,all pattern makers,pattern checkers,and pat-ternmaker apprentices,and foremen,assistant foremen, assistantmaster mechanic in the Maintenance Department,the inspectionleader in the machine shop, chief inspectors,assistant chief inspectors,shake-out leaders,the pattern storage leader,and all other supervis-ory employeeswith authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees,or effectivelyrecommend such action,to determine whether they desire to be rep-resented by the U. S. A., the-Molders,or District 50; and (3) allpattern makers,pattern checkers,and pattern maker apprentices, ex-cluding pattern carriers,handymen,and the foreman,the patternstorage leader,and all other supervisory employeeswithauthorityto hire, promote,discharge,discipline,or otherwise effect changesin the status of employees,or effectively recommend such action, todetermine' whether or not they desire to be represented by theP.M. L. Upon the results of the first two elections will depend,in part, our determination of the appropriate,unit of production andmaintenance employees.DIRECTION OF ELECTIONSIBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ContinentalFoundry & Machine Company,Wheeling,WestVirginia,separateelections by secret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Directionof Elections,under the direction and supervision of the RegionalDirector for the Sixth Region,acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Sections 10 and 11,of said Rules and Regulations,among the fol-lowing employees who were employed by the Company during the9The record indicates,and we find, that this employee is not a supervisory employeewithin our customary definition. CONTINENTAL FOUNDRY & MACHINE COMPANY223pay-roll period immediately preceding the date of this Direction ofElections, including employees who did not work during said pay-.rollperiod because they were ill or on vacation, or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections: 101.All employees in the Machine Shop Department at the Peninsulaplant, including blacksmiths, blacksmith helpers, chairmen, laborers,and the gang leader, but excluding the machine shop estimator, shopclerks, the weighman, and the blacksmith foreman, the labor leader,the supervisor, and all other supervisory employees with authority tohire, promote, discharge, discipline or otherwise effect changes in thestatus of employees, or effectively recommend such action, to determine.whether they desire to be represented by United Steelworkers orAmerica, C. 1. 0., or by International Association of Machinists, LodgeNo. 818, or by District 50, United Mine Workers of America, for thepurposes of collective bargaining, or by none;2.All production and maintenance employees at the Peninsula plant,including storeroom clerks, weighmen in the Melted Metals Depart-ment, machine shop and foundry inspectors, machinists in the Main-tenance Department, the chipper leader in the Cleaning and FinishingDepartment, toolroom attendants, heat treaters, heat treater learners,the electrician "leader," the labor leader in the Molding Department,and gang leaders, but excluding timekeepers, the expediter and theassistant to the foundry superintendent in the Maintenance Depart-ment, draftsmen, clerical and salaried employees, employees in thePlant Protection Department, employees in the Metallurgical De-partment, the shipping clerk, the shop clerk in the Molding Depart-ment, all pattern makers, pattern checkers, and pattern maker appren-tices, and foremen, assistant foremen, assistant master mechanic in theMaintenance Department, the inspection leader in the machine shop,chief inspectors, assistant chief inspectors, shake-out leaders, the pat-tern storage leader, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, and allemployees included in group 1, above, to determine whether theydesire to be represented by United Steelworkers of America, C. I. 0., orby International Molders and Foundry Workers Union, Local No. 364,or by District 50, United Mine Workers of America, for the purposesof collective bargaining, or by none, andNA10 The several labor organizations expressed preferences at the hearing that their re-spective names appear on the ballots as set forth in the Direction of election. 224DECISIONSOF NATIONAL LABORRELATIONS BOARD3.All pattern makers, pattern checkers, and pattern maker appren-tices, excluding pattern carriers, handymen, and the foreman, the pat-tern storage leader, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, to deter-mine whether or not they desire to be represented by Pattern MakersLeague of N. A., affiliated with the A. F. L., for the purposes ofcollective bargaining.[Seeinfra,58 N. L. R. B. 692 for Amendment To and Order Correct-ing Decision and Direction of Elections.]0